McCay, Judge.
A levy upon land eonsisls in the entry. There is no- other seizure, and the statute, Code, 3640, declares that this entry shall be in writing, shall plainly describe the property levied on and the interest of.the defendant therein. And there is great justice and propriety in this requirement. The seizure of one’s land and the divesting of the title of the defendant in ji. fa. is a high prerogative, and ought only to be done under such circumstances as will do the least harm, and secure to the defendant a fair competition of bidders at its sale. Here was a judgment against two persons, and the laud of one of them is seized for sale to satisfy the judgment. The entry, the only levy there is, does not specify whose property it is charged to be. Is there any pointing out of the interest of the defendant? The advertisement of the sale will be of the same character. What sort of notice will thát be; and at the sale what will be sold? Whose interest? What will the sheriff’s deed declare? The levy is the measpre and the description of the thing sold. So far as the defendant is concerned we think this levy entirely deficient. There is, in fact, no description. It is plainly not the intent to say that both the defendants live on the- land. The only locality of the premises is that it is the land on which the defendant lives. *191Which defendant? The principal or security? Both are defendants. The other description, adjoining land of Glass on the west and others, is entirely too vague. Had it been adjoining land on which Glass lives, something might be said in favor of the levy. Residence of one on land is a pretty fair description. One who desires to know may easily from this find the whereabouts. But Glass may own land in many places, and a notification that it adjoins Glass’ land, amounts to almost- nothing. Again, what is the issue to be tried in the claim case? Whose property does the plaintiff say it is? What is there then to try? We think the levy entirely too uncertain for an issue, and that claimant’s motion should have been granted.
Judgment reversed.